DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Status of Claims
Claims 1-10 are pending.
Claims 1-10 are rejected.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. 15/518,080, filed on April 10, 2017.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 26, 2021 was considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1 and 2-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bonrath et al. (WO 2004/018400 A1) in view of Organon (GB 634,924).
Bonrath et al. disclose a process for manufacturing an acetylenically unsaturated alcohol comprising reacting an appropriate carbonyl compound with acetylene in the presence of ammonia and an alkali metal hydroxide (see pages 2-8 and claims 1-10).   The temperature and pressure are selected so that ammonia solvent is maintained in the liquid state (see paragraph 3 on page 4).  The reaction temperature is conveniently in the range of from about 0°C to about 40°C (see paragraph 3 on page 4).  Temperatures as low as -40°C are also known to be suitable (see paragraph 3 on page 1).  The pressure is maintained at an appropriate value depending upon the temperature and is suitably from about 5 bar to about 20 bar (see paragraph 3 on page 4).  The alkali metal hydroxide is disclosed as being useful as an aqueous solution (see paragraph 2 on page 5).  In particular a KOH aqueous solution is used in the examples.  
Bonrath et al. differ from the instant claims in that Bonrath et al. do not expressly disclose using the claimed ketones as the carbonyl compound for reaction with acetylene.  However, Bonrath et al. disclose that any ketone that can react with acetylene can be used (see the last paragraph on page 2) and preferably those having the formula I disclosed on page 3.
Organon discloses compounds which meet the requirements of the formula I compounds disclosed by Bonrath et al. (see for instance the compounds disclosed in column 1, lines 6-38 on page 2 of Organon).  Said compounds correspond to the claimed compounds (Ib) and (Ic).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the ketone compounds disclosed by Organon, which includes the claimed compound (Ib) and (Ic), would be useful as the carbonyl compound reactant in the ethynylation process of Bonrath et al. with a reasonable expectation of success, since Bonrath et al. disclose that any ketone compound having their formula I can be used as the starting carbonyl compound.  The skilled artisan would have been further motivated to utilize the ketones of Organon in the process of Bonrath et al. to obtain the corresponding acetylenically unsaturated alcohol, since Bonrath et al. had already demonstrated that their ethynylation process was effective at obtaining acetylenically unsaturated alcohol in superior yields within short reaction times (page 2, lines 1-5).  A Iong Iine of cases have held that the mere use of a different starting material, whether novel or known, in a conventional process to produce the product one would expect therefrom does not render the process unobvious.  See for example In re Surrey et al. (CCPA 1963) 319 F2d 233, 138 USPQ 67; In re Larsen (CCPA 1961) 292 F2d 531, 130 USPQ 209: and In re Durden, Jr. et al. (CAFC 1985) 763 F2d 1406, 226 USPQ 359.  Further, once the general reaction has been shown to be old, the burden is on the applicant to present reason or authority for believing that a group on the starting compound would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process. See In re Neugebauer et al. (CCPA 1964) 330 F2d 353, 141 USPQ 205 and In re Boe et al. (CCPA 1974) 505 F2d 1297, 184 USPQ 38.  In the instant case, the applicants have not shown that conjugated bonds in the compounds of Organon would affect the ethynylation process of Bonrath et al.
Claims 1-3 and 5-10 are rejected under 35 U.S.C. 103 as being unpatentable over Bonrath et al. (WO 2004/018400 A1) in view of Wolber et al. (US 2007/0189984 A1).
Bonrath et al. disclose a process for manufacturing an acetylenically unsaturated alcohol comprising reacting an appropriate carbonyl compound with acetylene in the presence of ammonia and an alkali metal hydroxide (see pages 2-8 and claims 1-10).   The temperature and pressure are selected so that ammonia solvent is maintained in the liquid state (see paragraph 3 on page 4).  The reaction temperature is conveniently in the range of from about 0°C to about 40°C (see paragraph 3 on page 4).  Temperatures as low as -40°C are also known to be suitable (see paragraph 3 on page 1).  The pressure is maintained at an appropriate value depending upon the temperature and is suitably from about 5 bar to about 20 bar (see paragraph 3 on page 4).  The alkali metal hydroxide is disclosed as being useful as an aqueous solution (see paragraph 2 on page 5).  In particular a KOH aqueous solution is used in the examples.  
Bonrath et al. differ from the instant claims in that Bonrath et al. do not expressly disclose using the claimed ketones as the carbonyl compound for reaction with acetylene.  However, Bonrath et al. disclose that any ketone that can react with acetylene can be used (see the last paragraph on page 2) and preferably those having the formula I disclosed on page 3.
Wolber et al. disclose compounds which meet the requirements of the formula I compounds disclosed by Bonrath et al. (see for instance the compounds disclosed in paragraphs 0113-0114 and 0125).  Said compounds correspond to the claimed compounds (Ia) and (Ib).
One having ordinary skill in the art before the effective filing date of the claimed invention would have found it obvious that the ketone compounds disclosed by Wolber et al., which includes the claimed compounds (Ia) and (Ib), would be useful as the carbonyl compound reactant in the ethynylation process of Bonrath et al. with a reasonable expectation of success, since Bonrath et al. disclose that any ketone compound having their formula I can be used as the starting carbonyl compound.  A Iong Iine of cases have held that the mere use of a different starting material, whether novel or known, in a conventional process to produce the product one would expect therefrom does not render the process unobvious.  See for example In re Surrey et al. (CCPA 1963) 319 F2d 233, 138 USPQ 67; In re Larsen (CCPA 1961) 292 F2d 531, 130 USPQ 209: and In re Durden, Jr. et al. (CAFC 1985) 763 F2d 1406, 226 USPQ 359.  Further, once the general reaction has been shown to be old, the burden is on the applicant to present reason or authority for believing that a group on the starting compound would take part in or affect the basic reaction and thus alter the nature of the product or the operability of the process. See In re Neugebauer et al. (CCPA 1964) 330 F2d 353, 141 USPQ 205 and In re Boe et al. (CCPA 1974) 505 F2d 1297, 184 USPQ 38.  
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Wildermann et al. (WO 2007121826 A1) disclose a process for synthesis of α-alkynols by reacting ethyne with a carbonyl compound, such as pseudoionone, in the presence of a base catalyst.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROSALYND KEYS whose telephone number is (571)272-0639. The examiner can normally be reached M-F 7:00 am-3:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fereydoun Sajjadi can be reached on 571-272-3311. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ROSALYND A KEYS/           Primary Examiner, Art Unit 1699